 



Exhibit 10.3
EXECUTION COPY
SHAREHOLDERS AGREEMENT
BY AND AMONG
INDIA NEWBRIDGE INVESTMENTS LIMITED,
INDIA NEWBRIDGE COINVESTMENT LIMITED,
INDIA NEWBRIDGE PARTNERS FDI LIMITED,
MAXWELL (MAURITIUS) PTE. LTD.,
PRASAD NIMMAGADDA
AND
MYLAN LABORATORIES INC.
DATED AS OF AUGUST 28, 2006





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Certain Definitions
    1  
 
       
2. Shelf Registration Statement
    4  
 
       
3. Procedures
    5  
 
       
4. Registration Expenses
    9  
 
       
5. Indemnification
    10  
 
       
6. Rule 144
    12  
 
       
7. Transfer of Registration Rights
    12  
 
       
8. Restrictions on Transferability
    13  
 
       
9. Corporate Governance; Non-Competition
    13  
 
       
10. Term, Termination
    15  
 
       
11. Miscellaneous
    15  
 
       
Exhibit A – Plan of Distribution
       

i



--------------------------------------------------------------------------------



 



SHAREHOLDERS AGREEMENT
     THIS SHAREHOLDERS AGREEMENT is made and entered into as of August 28, 2006,
by and among Mylan Laboratories Inc., a Pennsylvania corporation (the
“Company”), India Newbridge Investments Limited, India Newbridge Coinvestment
Limited, and India Newbridge Partners FDI Limited, each a private company
incorporated under the laws of the Republic of Mauritius (together “NB”),
Maxwell (Mauritius) Pte. Ltd., a private company incorporated under the laws of
the Republic of Mauritius (“MX”) and Prasad Nimmagadda, an individual residing
in India (“PN” and, together with NB and MX, the “Shareholders”). The Company
and the Shareholders are hereinafter collectively referred to as the “Parties”
and, as appropriate, individually as a “Party”. Capitalized terms, unless
otherwise defined, shall have the meanings assigned to them in Section 1.
     WHEREAS, the Company and the Shareholders are parties to certain Share
Purchase Agreements, each dated as of August 28, 2006, by and between the
Company and each of PN, NB, and MX (the “Share Purchase Agreements”), pursuant
to which NB, MX and PN each has agreed to purchase from the Company a certain
number of shares of the Company’s Common Stock, upon the terms and subject to
the conditions set forth therein.
     WHEREAS, the Company and the Shareholders deem it in their best interest to
set forth their agreement regarding certain matters relating to the corporate
governance of the Company and to place certain restrictions on, and to provide
for the disposition of, that certain number of shares of Common Stock acquired
by the Shareholders pursuant to the Share Purchase Agreements, and desire to
enter into this Agreement to effectuate those purposes.
     In consideration of the mutual covenants and agreements herein contained
and other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
Section 1. Certain Definitions.
     For purposes of this Agreement, the following terms, when used in this
Agreement, shall have the meanings assigned to them in this Section 1.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Share Purchase Agreement.
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly Controls or is Controlled by or is under common control
with the specified Person.
     “Agreement” means this Shareholders Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Shareholders Agreement as the same may be in
effect at the time such reference becomes operative.
     “Business Day” means any day on which commercial banks are open for
business, except a Saturday, Sunday or legal holiday on which banking
institutions in New York, New York are authorized or obligated by Law or
executive order to close.
     “Closing Date” means the closing date of the relevant Share Purchase
Agreement.

1



--------------------------------------------------------------------------------



 



     “Common Stock” means common stock, par value $0.50 per share, of the
Company.
     “Company” has the meaning set forth in the preamble.
     “Company Board” means the Board of Directors of the Company.
     “Company Director” means a member of the Company Board.
     “Control” (including, with correlative meanings, the terms “Controlling”
and “Controlled”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management or policies of a
Person (whether through the ownership of securities, partnership or other
ownership interests), by contract or otherwise, including, without limitation,
having the power to elect a majority of the board of directors or other
governing body of such Person.
     “Delay Period” has the meaning set forth in Section 2.
     “Disposition” (including, with correlative meanings, the terms “Dispose”,
“Disposed”, “Disposal” and “Disposing”) means any transfer, sale, assignment,
exchange, pledge, hypothecation, gift, issuance, distribution, foreclosure or
other disposition of any kind, voluntary or by operation of Law or other
involuntary means, directly or indirectly, for or without consideration.
     “Effective Period” has the meaning set forth in Section 2.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Governmental Authority” means any federal, state, provincial, county,
municipal or local government, or any political subdivision of any of the
foregoing, or any entity, authority, agency, ministry, commission, tribunal,
arbitral body, court or other similar body exercising executive, legislative,
judicial, regulatory or administrative authority or functions of or pertaining
to government, including any authority or quasi-governmental entity established
to perform any of these functions.
     “ICC” has the meaning set forth in Section 11(l)(i).
     “Initial PN Lock-Up Period” has the meaning set forth in Section 8(b)(i).
     “Judgment” means any judgment, writ, order, decree, award or injunction of
or by any arbitrator, court, judge, justice or magistrate, including any
bankruptcy court or judge, and any order or ruling or action of or by any
Governmental Authority.
     “Law” means any law (including common law), treaty, statute, ordinance,
code, rule, regulation, Judgment, injunction, or determination of any
Governmental Authority.
     “Liability” has the meaning set forth in Section 5(a).

2



--------------------------------------------------------------------------------



 



     “Matrix Closing Date” means the date of the closing of the Matrix share
purchase agreement entered into (among others) by the Company and the
Shareholders.
     “MX” has the meaning set forth in the preamble.
     “MX Shares” means the shares of Common Stock issued to MX pursuant to the
relevant Share Purchase Agreement.
     “MX Shareholder” means MX or any Affiliate of MX or limited partner of MX
to whom registration rights are transferred in accordance with Section 7 of this
Agreement.
     “NB” has the meaning set forth in the preamble.
     “NB Shares” means the shares of Common Stock issued to NB pursuant to the
relevant Share Purchase Agreement.
     “NB Shareholder” means NB or any Affiliate of NB or limited partner of NB
to whom registration rights are transferred in accordance with Section 7 of this
Agreement.
     “NYSE” means the New York Stock Exchange, Inc.
     “Person” means any natural person, limited or unlimited liability company,
corporation, partnership (whether limited or unlimited), proprietorship, Hindu
undivided family, trust, union, association, Governmental Authority or any other
entity that may be treated as a legal person established or existing under
applicable Law.
     “Pharmaceutical Business” means research, development, manufacturing,
distribution, sales and marketing of branded and generic pharmaceutical
products, including active pharmaceutical ingredients, as conducted by the
Company Parties on the date hereof and the activities relating to biogenerics,
antiretrovirals and finished dosage form products, as contemplated to be
conducted by the Company Parties as of the date hereof.
     “PN” has the meaning set forth in the preamble.
     “PN Shares” means the shares of Common Stock issued or to be issued to PN
pursuant to the relevant Share Purchase Agreement.
     “PN Shareholder” means PN or any Affiliate of PN to whom registration
rights are transferred in accordance with Section 7 of this Agreement.
     “Prospectus” means the prospectus or prospectuses forming a part of, or
deemed to form a part of, or included in, or deemed included in, any
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Common Stock covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

3



--------------------------------------------------------------------------------



 



     “Registrable Common Stock” means (i) any shares of Common Stock issued to
the Shareholders pursuant to the Share Purchase Agreements, (ii) any other
security into or for which the Common Stock referred to in clause (i) has been
converted, substituted or exchanged, and (iii) any security issued or issuable
with respect thereto upon any stock dividend or stock split or in connection
with a combination of shares, reclassification, recapitalization, merger,
consolidation or other reorganization or otherwise.
     “Registration Statement” means any registration statement of the Company
filed with, or to be filed with, the SEC under the rules and regulations
promulgated under the Securities Act that covers any of the Registrable Common
Stock pursuant to the provisions of this Agreement, including the related
Prospectus, amendments and supplements to such Registration Statement, including
post-effective amendments, and all exhibits and all materials incorporated by
reference in such Registration Statement.
     “Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC as a replacement thereto having
substantially the same effect as such rule.
     “Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC as a replacement thereto having
substantially the same effect as such rule.
     “Rules” has the meaning set forth in Section 11(l)(i).
     “SEC” means the United States Securities and Exchange Commission.
     “Second PN Lock-Up Period” has the meaning set forth in Section 8(b)(ii).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Share Purchase Agreements” has the meaning set forth in the preamble.
     “Shelf Registration Statement” has the meaning set forth in Section 2.
     “Shareholders” has the meaning set forth in the preamble.
     “Suspension Notice” has the meaning set forth in Section 3(d).
     “Suspension Period” has the meaning set forth in Section 3(d).
     “Tribunal” has the meaning set forth in Section 11(l)(i).
Section 2. Shelf Registration Statement.
     (a) As promptly as practicable after the Closing Date, the Company shall
use its reasonable best efforts to file either (i) a registration statement on
Form S-3 or such other form under the Securities Act then available to the
Company providing for the resale pursuant to Rule 415 from time to time by such
Shareholders of the Registrable Common Stock or (ii) a

4



--------------------------------------------------------------------------------



 



prospectus supplement covering the Registrable Common Stock, provided, in the
case of clause (ii), that the Company has previously filed and there remains
effective a shelf registration statement on Form S-3 or such other form under
the Securities Act then available to the Company that permits the Shareholders
to sell shares of Registrable Common Stock without the filing of a new
registration statement. Such registration statement referred to in clauses
(i) and (ii) above, including the Prospectus, amendments and supplements to the
shelf registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such shelf registration
statement or Prospectus, is hereinafter referred to as the “Shelf Registration
Statement.” The Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to be declared effective by the SEC or to become
effective as promptly as practicable following such filing in the case of clause
(i); provided, however, that the Company may upon giving prompt written notice
of such action to the Shareholders postpone the filing or the effectiveness of
the Shelf Registration Statement, or the filing of the prospectus referred to in
clause (ii) above, if, based on the good faith judgment of the Company Board,
such postponement is necessary in order to avoid premature disclosure of a
matter the Company Board has determined would not be in the best interest of the
Company to be disclosed at such time (a “Delay Period”); and provided further,
that the Company shall not invoke such Delay Period (A) more than once during
any six-month period, (B) for a period exceeding forty-five (45) days on any one
occasion or (C) for a period exceeding sixty (60) days in any twelve-month
period. Except as previously disclosed to the Shareholders, the Company has no
knowledge of any circumstance that would reasonably be expected as of the date
hereof to cause it to invoke such Delay Period pursuant to this Section 2.
     (b) The Company shall maintain the effectiveness of the Shelf Registration
Statement until the earliest to occur of the date (i) on which all shares of
Registrable Common Stock have been sold pursuant to the Shelf Registration
Statement or sold, transferred or otherwise Disposed of pursuant to Rule 144,
(ii) on which all shares of Registrable Common Stock not held by Affiliates of
the Company are eligible for sale without registration under the Securities Act
pursuant to subparagraph (k) of Rule 144 and all shares of Registrable Common
Stock held by Affiliates of the Company have been sold pursuant to Rule 144 or
otherwise disposed of, or (iii) on which such shares of Registrable Common Stock
shall cease to be outstanding; provided that, in the case of PN, the Company
shall maintain the effectiveness of the Shelf Registration Statement for a
period of 30 months from the applicable Closing Date or such additional time
period as is mutually agreed upon by PN and the Company (the “Effective
Period”). The plan of distribution contained in the Shelf Registration Statement
(or related Prospectus supplement) shall be substantially in the form attached
hereto as Exhibit A.
Section 3. Procedures.
     (a) In connection with the registration and sale of Registrable Common
Stock pursuant to this Agreement, during the Effective Period, the Company shall
use its reasonable best efforts to effect the registration and the sale of such
Registrable Common Stock in accordance with the Shareholders’ intended methods
of Disposition thereof, and pursuant thereto the Company shall as expeditiously
as possible:

5



--------------------------------------------------------------------------------



 



     (i) prepare and file with the SEC, as applicable, (A) a Registration
Statement with respect to such Registrable Common Stock and use its reasonable
best efforts to cause such Registration Statement to become effective or
(B) within fifteen (15) Business Days of receipt of a written request from the
Shareholders, the prospectus supplement contemplated in Section 2(b) hereof; and
before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including any prospectus supplement for a shelf takedown
but not including any report filed or furnished pursuant to the Exchange Act and
the rules and regulations promulgated thereunder), furnish to each Shareholder
copies of all such documents proposed to be filed, and the Shareholders shall
have the opportunity to review and comment thereon, and the Company will make
such changes and additions thereto as reasonably requested by the Shareholders
within two (2) Business Days after receipt thereof prior to filing any
Registration Statement or amendment thereto or any Prospectus or any supplement
thereto, unless the Company reasonably objects to such changes and additions;
     (ii) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the Effective
Period, and, in the case of the Shelf Registration Statement, prepare such
Prospectus supplements containing such disclosures as may be reasonably
requested by the Shareholders in connection with each shelf takedown;
     (iii) furnish to each Shareholder such number of copies of such
Registration Statement, each amendment and supplement thereto, each Prospectus
(including each preliminary Prospectus and Prospectus supplement) and such other
documents as the Shareholders may reasonably request in order to facilitate the
Disposition of the Registrable Common Stock, provided, however, that the Company
shall have no such obligation to furnish copies of a final prospectus if the
conditions of Rule 172(c) under the Securities Act are satisfied by the Company;
     (iv) use its reasonable best efforts to register or qualify, not later than
the effective date of any filed Registration Statement, such Registrable Common
Stock under the securities or blue sky laws of such jurisdictions (domestic or
foreign) as the Shareholders reasonably request in writing and do any and all
other acts and things that may be reasonably necessary or advisable to enable
the Shareholders to consummate the Disposition in such jurisdictions of the
Registrable Common Stock; provided that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (iv), (B) subject
itself to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction;
     (v) notify the Shareholders at any time when a Prospectus relating thereto
is required to be delivered or made available under the Securities Act, of the
occurrence of any event as a result of which any Prospectus contains an untrue

6



--------------------------------------------------------------------------------



 



statement of a material fact or omits to state any material fact necessary to
make the statements therein not misleading, and the Company shall prepare
forthwith a supplement or amendment to such Prospectus so that, as thereafter
supplemented and/or amended, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;
     (vi) make available for inspection by the Shareholders and any attorney,
accountant or other agent retained by the Shareholders, all financial and other
records, pertinent corporate documents and properties of the Company, and use
its reasonable best efforts to cause the Company’s officers, directors,
employees and independent accountants to supply all information reasonably
requested by the Shareholders’ attorneys, accountants or agents to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act
in connection with such Registration Statement; provided, however, that each
Person receiving such information shall agree to take such actions as are
reasonably necessary to protect the confidentiality of such information if
requested by the Company;
     (vii) use its reasonable best efforts to cause all such Registrable Common
Stock to be listed on each securities exchange on which securities of the same
class issued by the Company are then listed or, if no such similar securities
are then listed, on the NYSE or another national securities exchange selected by
the Company;
     (viii) provide a transfer agent and registrar for all such Registrable
Common Stock not later than the effective date of such Registration Statement;
     (ix) make generally available to the Shareholders a consolidated earnings
statement (which need not be audited) for the twelve (12) months beginning after
the effective date of a Registration Statement as soon as reasonably practicable
after the end of such period, which earnings statement shall satisfy the
requirements of an earnings statement under Section 11(a) of the Securities Act;
     (x) obtain a comfort letter from the Company’s independent public
accountants dated within five (5) Business Days prior to the effective date of
the Registration Statement or date of the Prospectus supplement in customary
form and covering such matters of the type customarily covered by such comfort
letters;
     (xi) obtain an opinion of counsel dated the effective date of the
Registration Statement or date of the Prospectus supplement in customary form
and covering such matters of the type customarily covered by such opinions of
counsel.
     (xii) promptly notify the Shareholders:

7



--------------------------------------------------------------------------------



 



(1) when the Registration Statement, any pre-effective amendment, the Prospectus
or any Prospectus supplement or post-effective amendment to the Registration
Statement has been filed (but not including any report filed or furnished
pursuant to the Exchange Act) and, with respect to the Registration Statement or
any post-effective amendment, when the same has become effective;
(2) of any written request by the SEC for amendments or supplements to the
Registration Statement or any Prospectus or of any inquiry by the SEC relating
to the Registration Statement or the Company’s status as a well-known seasoned
issuer;
(3) of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and
(4) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Common Stock for sale under
the applicable securities or blue sky laws of any jurisdiction.
     (b) During the Effective Period, the Company shall make available to the
Shareholders (i) as soon as reasonably practicable after the same is prepared
and publicly distributed, filed with the SEC, or received by the Company, one
copy of each Registration Statement and any amendments thereto, each preliminary
Prospectus and any amendments or supplements thereto, each letter written by or
on behalf of the Company to the SEC or the staff of the SEC (or other
Governmental Authority or self-regulatory body or other body having
jurisdiction, including any domestic or foreign securities exchange), and each
item of correspondence from the SEC or the staff of the SEC (or other
Governmental Authority or self-regulatory body or other body having
jurisdiction, including any domestic or foreign securities exchange), in each
case relating to such Registration Statement and (ii) such number of copies of
each Prospectus, including a preliminary Prospectus, and all amendments and
supplements thereto and such other documents as the Shareholders may reasonably
request in order to facilitate the Disposition of the Registrable Common Stock.
The Company will, as soon as reasonably practicable, notify the Shareholders of
the effectiveness of each Registration Statement or any post-effective amendment
or the filing of any supplement or amendment to such Shelf Registration
Statement or of any Prospectus supplement. The Company will as soon as
reasonably practicable respond to any and all comments received from the SEC,
with a view towards causing each Registration Statement or any amendment thereto
to be declared effective by the SEC or become effective as soon as reasonably
practicable and shall file an acceleration request, if necessary, as soon as
reasonably practicable following the resolution or clearance of all SEC comments
or, if applicable, following notification by the SEC that any such Registration
Statement or any amendment thereto will not be subject to review, if applicable.

8



--------------------------------------------------------------------------------



 



     (c) The Company may require the Shareholders to furnish to the Company any
information regarding the Shareholders and the distribution of such securities
as the Company reasonably determines, based on the advice of counsel, is
required to be included in any Registration Statement.
     (d) The Shareholders agree that, upon notice from the Company of the
happening of any event as a result of which the Prospectus included (or deemed
included) in such Registration Statement contains an untrue statement of a
material fact or omits any material fact necessary to make the statements
therein not misleading (a “Suspension Notice”), the Shareholders will forthwith
discontinue Disposition of Registrable Common Stock pursuant to such
Registration Statement for a reasonable length of time until the Shareholders
are advised in writing by the Company that the use of the Prospectus may be
resumed and is furnished with a supplemented or amended Prospectus as
contemplated by Section 3(a) hereof (a “Suspension Period”). In any event, the
Company shall not be entitled to deliver more than a total of two (2) Suspension
Notices or more than the number of notice of Delay Periods permitted pursuant to
Section 2(a), provided, that the Suspension Periods under this Section 3(d) and
any Delay Periods, as provided under Section 2(a), shall in the aggregate not
exceed 135 days. The Company shall immediately notify the Shareholders upon
termination of any Delay Period or Suspension Period, and amend or supplement
the Shelf Registration Statement, if necessary, so it does not contain any
untrue statement or omission and furnish to the Shareholders such number of
copies of such Shelf Registration Statement as so amended or supplemented as the
Shareholders may reasonably request.
     (e) The Company shall not permit any officer, director, broker or any other
person acting on behalf of the Company to use any free writing prospectus (as
defined in Rule 405 under the Securities Act) in connection with any
Registration Statement covering Registrable Common Stock, without the prior
written consent of the Shareholders.
     (f) The Shareholders shall not use any free writing prospectus (as defined
in Rule 405 under the Securities Act) in connection with any Registration
Statement covering Registrable Common Stock, without the prior written consent
of the Company.
Section 4. Registration Expenses.
     (a) The Company shall pay (to the fullest extent permissible by law) all of
the expenses incident to the Company’s performance of or compliance with this
Agreement, including, without limitation (i) all registration and filing fees,
and any other fees and expenses associated with filings required to be made with
the SEC, the NYSE or any other Governmental Authority or listing authority,
(ii) all fees and expenses in connection with compliance with securities or
“blue sky” laws, (iii) all translating, printing, duplicating, word processing,
messenger, telephone, facsimile and delivery expenses (including expenses of
printing certificates for the Registrable Common Stock in a form eligible for
deposit with The Depository Trust Company or other similar depository
institution and of printing prospectuses), (iv) all reasonable fees and
disbursements of counsel for the Company and the Shareholders (which fees and
disbursements for counsel for all Shareholders shall not exceed $25,000 per
takedown, and $100,000 in the aggregate) and all accountants and other Persons
retained by the Company (including the expenses of any special audit and cold
comfort letter required by or incident to

9



--------------------------------------------------------------------------------



 



such performance), and (v) all fees and expenses similar, equivalent or
analogous to those set forth in the preceding sub-clauses (i) through (v) (but
not including any commissions or transfer taxes, if any, attributable to the
sale of Registrable Common Stock). In addition, in all cases the Company shall
pay its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which they are to be listed.
     (b) The obligation of the Company to bear the expenses described in Section
4(a) shall apply irrespective of whether any sales of Registrable Securities
ultimately take place.
Section 5. Indemnification.
     (a) The Company agrees to indemnify and hold harmless the Shareholders,
their partners, directors, officers, Affiliates, agents and representatives and
each Person who controls (within the meaning of Section 15 of the Securities
Act) the Shareholders from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable costs of investigation) (each, a
“Liability” and collectively, “Liabilities”), arising out of or based upon any
untrue, or allegedly untrue, statement of a material fact contained in any
Registration Statement or Prospectus or arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading under
the circumstances such statements were made, except insofar as such Liability
(i) arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission contained in such Registration
Statement or Prospectus in reliance and in conformity with information
concerning the Shareholders furnished in writing to the Company by the
Shareholders expressly for use therein, (ii) arises out of or is based upon
offers or sales effected by the Shareholders “by means of” (as defined in
Securities Act Rule 159A) a “free writing prospectus” (as defined in Securities
Act Rule 405) that was not authorized in writing by the Company or (iii) was
caused by a Shareholder’s failure to deliver or make available to such
Shareholder’s immediate purchaser a copy of the Registration Statement or
Prospectus or any amendments or supplements thereto (if the same was required by
applicable Law to be delivered or made available); provided, however, the
obligations of the Company pursuant to this Section 5 shall not apply to amounts
paid in settlement of any such claims, losses, damages or liabilities (or
actions in respect thereof) if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld, conditioned or
delayed).
     (b) The Shareholders agree severally and not jointly to indemnify and hold
harmless the Company, its directors, officers, Affiliates, agents and
representatives, and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act) to the same extent as the foregoing indemnity
from the Company to the Shareholders, but only (i) if such statement or alleged
statement or omission or alleged omission was made solely in reliance upon and
in conformity with information with respect to the Shareholders furnished in
writing to the Company by the Shareholders expressly for use in such
Registration Statement or Prospectus or (ii) for any Liability which arises out
of or is based upon offers or sales by the Shareholders “by means of” (as
defined in Securities Act Rule 159A) a “free writing prospectus” (as defined in
Securities Act Rule 405) that was not authorized in writing by the Company;
provided, however,

10



--------------------------------------------------------------------------------



 



that (x) each Shareholder shall not be liable pursuant to this Section 5 for any
amounts in excess of the net proceeds received by such Shareholder from the sale
of Common Stock owned by such Shareholders through registration pursuant to this
Agreement and (y) the obligations of the Shareholders pursuant to this Section 5
shall not apply to amounts paid in settlement of any such claims, losses,
damages or liabilities (or actions in respect thereof) if such settlement is
effected without the consent of the Shareholders (which consent shall not be
unreasonably withheld, conditioned or delayed).
     (c) Any Person entitled to indemnification pursuant to this Section 5 shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to any local counsel) for each of
the PN Shareholders, the NB Shareholders, and the MX Shareholders indemnified by
such indemnifying party with respect to such claim. Failure to give prompt
written notice shall not release the indemnifying party from its obligations
hereunder except to the extent the indemnifying party is materially prejudiced
by such failure to give notice. An indemnifying party will not, without the
prior written consent of the indemnified parties (such consent not to be
unreasonably withheld, delayed or conditioned), settle or compromise or consent
to the entry of any judgment with respect to any pending or threatened claim in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim). For the avoidance of doubt, the indemnified parties will continue to be
entitled to indemnification pursuant to this Section 5 in the event that such
settlement, compromise or consent does not include an unconditional release of
such indemnified party from all liability arising out of such claim.
     (d) The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities by such
indemnified party to another Person.
     (e) If the indemnification provided for pursuant to this Section 5 is due
in accordance with the terms hereof, but is held by a court of competent
jurisdiction to be unavailable or unenforceable in respect of any losses,
claims, damages, liabilities or expenses referred to herein, then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified Person as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that result in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party on the one hand and of the
indemnified party on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement

11



--------------------------------------------------------------------------------



 



of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, and by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. In no event shall
an individual Shareholder be liable for any amounts in excess of the net
proceeds received by such Shareholder from the sale of Common Stock owned by
such Shareholder pursuant to this Agreement.
Section 6. Rule 144.
     The Company covenants that it will, at its own expense, file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, and it will take such
further action as the Shareholders may reasonably request to make available
adequate current public information with respect to the Company meeting the
current public information requirements of Rule 144(c) under the Securities Act,
to the extent required to enable the Shareholders to sell Registrable Common
Stock without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 under the Securities Act, as such Rule may
be amended from time to time or (b) any similar rule or regulation hereafter
adopted by the SEC. Upon the request of the Shareholders, the Company will
deliver to the Shareholders a written statement as to whether it has complied
with such information requirements and, if not, the specifics thereof.
Section 7. Transfer of Registration Rights.
     The Shareholders may not transfer or assign all or any portion of their
then remaining rights under this Agreement (except by operation of Law pursuant
to a merger or similar business combination) without the prior written consent
of the Company (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, however, that the Shareholders may assign their rights and
obligations hereunder (in whole or in part) to a 100% owned (directly or
indirectly) Affiliate of such Shareholder or a limited partner of such
Shareholder provided such Affiliate or limited partner agrees in writing with
the Company to be bound by this Agreement as fully as if it were an initial
signatory hereto, and any such transferee may thereafter make corresponding
assignments in accordance with this proviso but only to other 100% owned
(directly or indirectly) Affiliates or limited partners of the Shareholders. For
purposes of clarity, any assignee permitted by the preceding sentence must
remain a 100% owned (directly or indirectly) Affiliate of the Shareholder or
limited partner of the Shareholder. In the event any shares of Registrable
Common Stock are transferred to one or more 100% (directly or indirectly) owned
Affiliates or limited partners in a manner permitted by this Agreement, the
Shareholders shall notify the Company in writing of a single Person that shall
be the authorized representative to receive notices and take all actions on
behalf of the Shareholders and/or their respective permitted 100% owned
(directly or indirectly) Affiliate assignees or limited partners. The Company
shall file a supplement to the Registration Statement or Prospectus for the
purpose of naming additional PN Shareholders, MX Shareholders and NB
Shareholders; provided that the Company shall not be required to file more than
six (6) supplements to the Registration Statement or Prospectus per 12 month
period for the purpose of naming such additional Shareholders.

12



--------------------------------------------------------------------------------



 



Section 8. Restrictions on Transferability.
     (a) NB Shares; MX Shares. Notwithstanding anything to the contrary
contained in this Agreement or the Share Purchase Agreements, NB and MX shall
not be restricted in any way from Disposing of all or any portion of the NB
Shares and the MX Shares, respectively, except as provided by applicable
securities laws.
     (b) PN Shares. Notwithstanding anything to the contrary contained in this
Agreement or the Share Purchase Agreements:
     (i) for a period of one (1) year following the Matrix Closing Date (the
“Initial PN Lock-Up Period”), PN shall not, except with the prior written
consent of the Company (A) directly or indirectly Dispose, or offer or agree to
Dispose, of any PN Shares, (B) enter into a transaction which would have the
same effect, or (C) enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
any PN Shares, whether any such aforementioned transaction is to be settled by
delivery of any PN Shares or other securities, in cash or otherwise;
     (ii) for a period of one (1) year following the expiration of the Initial
PN Lock-Up Period (the “Second PN Lock-Up Period”), PN shall not, except with
the prior written consent of the Company, (A) directly or indirectly Dispose, or
offer or agree to Dispose, of more than 599,520 of the PN Shares (together with
any transactions entered into pursuant to clauses (B) and (C)), (B) enter into a
transaction which would have the same effect, or (C) enter into any swap, hedge
or other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of more than 599,520 of the PN Shares (together with
any transactions entered into pursuant to clauses (A) and (B)), whether any such
aforementioned transaction is to be settled by delivery of any PN Shares or
other securities, in cash or otherwise; and
     (iii) following the expiration of the Second PN Lock-Up Period, PN shall
not be restricted in any way from Disposing of all or any portion of any
remaining PN Shares, except as provided by applicable securities laws.
     Notwithstanding the foregoing, PN may transfer his shares through
inheritance in the event of his death so long as his heirs abide by the terms
and obligations of PN under this Agreement.
     (c) To the full extent of its powers under applicable Law, the Company
shall refrain from taking any action that would or could be viewed as
recognizing or acknowledging any Disposition of Common Stock in violation of the
terms and conditions of this Agreement or the Share Purchase Agreements.
Section 9. Corporate Governance; Non-Competition.
     (a) As soon as practicable following the Closing Date under the Share
Purchase Agreement with PN, the Company shall use its reasonable best efforts to
cause PN to be

13



--------------------------------------------------------------------------------



 



appointed as a Company Director. The Company shall use its reasonable best
efforts to cause PN to be nominated or renominated to the Company Board, as the
case may be, at the first two elections of Company Directors following the
Closing, so long as PN owns at least 599,520 shares of Common Stock.
     (b) In consideration for entering into the Transactions with the Company,
PN, for a period beginning on the Matrix Closing Date and ending on the later of
(i) the third anniversary of the Matrix Closing Date, (ii) two years following
the time at which PN is no longer on the board of directors of the Company and
(iii) two years following the date or which PN is no longer an employee of the
Company, PN and any entity directly or indirectly Controlled by PN, shall not
directly or indirectly:
               (i) engage in, continue in or carry on any Pharmaceutical
Business, including owning any Controlling financial interest in any
corporation, partnership, firm, entity or other form of business organization
which is so engaged;
               (ii) consult with, advise or assist in any way, whether or not
for consideration, any corporation, partnership, firm, entity or other form of
business organization which engages or carries out any Pharmaceutical Business
and is now or becomes a competitor of the Company or their respective
Affiliates, in any aspect, including advertising or otherwise endorsing the
products of any intermediary for any such competitor, loaning money or rendering
any other form of financial assistance to or engaging in any form of business
transaction on other than an arm’s length basis with any such competitor; or
               (iii) engage in any practice the purpose or effect of which is to
evade the provisions of this Section 9(b);
               provided, however, that the foregoing shall not prohibit actions
by PN contemplated in this Agreement or the other Transaction Documents or the
ownership of securities of corporations which are listed on a national
securities exchange or traded in a national over-the-counter market in an amount
which shall not exceed 5% of the outstanding shares of any such corporation. The
Company and PN agree that the geographic scope of this covenant not to compete
shall extend throughout the U.S., Europe and Asia, and the Parties acknowledge
that such territory is reasonable in light of the respective businesses of the
Company and its Affiliates. In the event that a court of competent jurisdiction
determines that the provisions of this covenant not to compete are excessively
broad as to duration, geographical scope or activity, it is expressly agreed
that this covenant not to compete shall be construed so that the remaining
provisions shall not be affected but shall remain in full force and effect, and
any such over-broad provisions shall be deemed, without further action on the
part of any Person, to be modified, amended and/or limited, but only to the
extent necessary to render the same valid and enforceable in such jurisdiction.
For the avoidance of doubt, PN shall not be restricted from making investments
in any businesses not in the Pharmaceutical Business.

14



--------------------------------------------------------------------------------



 



Section 10. Term, Termination.
     This Agreement shall become effective immediately following the first
Closing under a Share Purchase Agreement and shall automatically terminate and
be of no further force or effect with respect to any Shareholder, without any
further action on the part of any of the parties, upon the date on which such
Shareholder or any of their Affiliates ceases to own any Company Stock.
Section 11. Miscellaneous.
     (a) Representations and Warranties. Each of the Parties hereby represents
and warrants to and for the benefit of the other Parties as follows:
               (i) it (if such Party is a legal entity) is duly organized,
validly existing and in good standing as a legal entity under the laws of the
respective jurisdiction of its organization;
               (ii) it has full power and authority, and PN has the requisite
legal capacity, to execute and deliver this Agreement executed or to be executed
by it and to perform its obligations hereunder. This Agreement has been duly and
validly executed and delivered by each of the Parties and constitutes a legal,
valid and binding obligation of each Party enforceable against it in accordance
with its terms. There is no beneficiary or holder of a voting trust certificate
or other interest of any trust of which such Party is a trustee, or any party to
any other agreement or arrangement, whose consent is required for the execution
and delivery of this Agreement or the consummation by such Party of the
transactions contemplated hereby;
               (iii) none of the execution and delivery by such Party of this
Agreement, the consummation of the transactions contemplated by this Agreement
or compliance by such Party with any of the provisions hereof will conflict
with, result in a breach of or constitute a default under any contract, charter
document (if such Party is a legal entity), agreement or instrument to which it
is a party; and
               (iv) no consent, waiver, approval, order, permit or authorization
or declaration or filing with, or notification to, any Person or Governmental
Authority is required on the part of such Party in connection with the execution
and delivery of this Agreement, the consummation of the transactions
contemplated by this Agreement or the compliance by such Party with any of the
provisions hereof.
     (b) Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered personally, when sent by confirmed cable, telecopy, telegram or
facsimile, when sent by overnight courier service or when mailed by certified or
registered mail, return receipt requested, with postage prepaid to the Parties
at the following addresses (or at such other address for a Party as shall be
specified by like notice):

15



--------------------------------------------------------------------------------



 



              If to the Company:
 
            Mylan Laboratories Inc.     1500 Corporate Drive     Canonsburg,
Pennsylvania 15317
 
  Attn:  Chief Legal Officer
 
  Fax:  (724) 514-1870
 
            with a copy (which shall not constitute notice) to:
 
            Skadden, Arps, Slate, Meagher & Flom LLP     Four Times Square    
New York, New York 10036
 
  Attn:  Eric L. Cochran
 
     Marie L. Gibson
 
  Fax:  (212) 735-2000
 
            If to NB:
 
            India Newbridge Investments Limited     301 Commerce Street,
Suite 330     Fort Worth, TX 76102 U.S.A.
 
  Attn:  Jeffrey D. Ekberg
 
  Fax:  (817) 850-4084
 
            with a copy (which shall not constitute notice) to:
 
            Cleary Gottlieb Steen & Hamilton LLP     One Liberty Plaza     New
York, New York 10006
 
  Attn:  Daniel S. Sternberg
 
     David I. Gottlieb
 
  Fax:  (212) 225-3999
 
            If to MX:
 
            Maxwell (Mauritius) Pte. Limited     c/o Temasek Holdings     06-18
Tower the Atrium     Orchard 60B Orchard Road
 
  Singapore  
 
  Attn:  Tan Suan Swee
 
  Fax:  +65 6829 6199
 
            with a copy (which shall not constitute notice) to:
 
            Cleary Gottlieb Steen & Hamilton LLP

16



--------------------------------------------------------------------------------



 



              One Liberty Plaza     New York, New York 10006
 
  Attn:   Daniel S. Sternberg
 
      David I. Gottlieb
 
  Fax:   (212) 225-3999
 
            If to PN:
 
            Mr. Prasad Nimmagadda     Plot No. D-19, Gayatri Arcade,    
Vikrampuri,     Kharkhana     Secunderabad - 500 009, India
 
  Fax:   +91 90 663 366 01
 
            with a copy (which shall not constitute notice) to:
 
            Cleary Gottlieb Steen & Hamilton LLP     One Liberty Plaza     New
York, New York 10006
 
  Attn:   Daniel S. Sternberg
 
      David I. Gottlieb
 
  Fax:   (212) 225-3999

          If to a transferee Shareholder, to the address of such transferee
Shareholder set forth in the transfer documentation provided to the Company.
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
facsimile transmission, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.
     (c) Fees and Expenses. Except as otherwise expressly provided in this
Agreement, each Party shall bear its respective costs and expenses (including
investment advisory and legal fees and expenses) incurred in connection with the
preparation, negotiation and execution of this Agreement and the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
counsel and accountants.
     (d) Publicity. Except as required by Law or by obligations pursuant to any
listing agreement with any stock exchange on which any securities of the Company
are listed or quoted or any requirement of any other Governmental Authority,
none of the Parties (nor any of their respective Affiliates) shall, without the
prior written consent of the other Parties, which consent shall not be
unreasonably withheld or delayed, make any public announcement or issue any
press release with respect to the transactions contemplated in this Agreement.
Prior to making any public disclosure required by applicable Law or pursuant to
any listing agreement with or the requirement of any stock exchange on which any
securities of the Company are listed or quoted or

17



--------------------------------------------------------------------------------



 



any requirement of any other Governmental Authority, the disclosing Party shall
consult with the other Parties, to the extent feasible, as to the content and
timing of such public announcement or press release with respect to the
transactions contemplated in this Agreement. Unless otherwise agreed in writing
by the other Parties, no Party shall, directly or indirectly, disclose or permit
the disclosure of, the content of this Agreement or the other Transaction
Documents or any of the terms or conditions regarding the transactions
contemplated herein and therein, except (a) to representatives of the
Shareholders or the Company in connection with such transactions, (b) to
financial institutions, banks and sources of equity whose consent or financing
will be obtained for the Transactions, (c) as may already be in the public
domain other than as a result of a breach of this Section 11(d) by any Party and
(d) as may be compelled in a judicial or administrative proceeding or as
otherwise required by Law (in which case the disclosing Party shall notify the
other Parties in writing promptly thereof).
     (e) Amendment; Waiver. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties. No
waiver shall be effective hereunder unless contained in a writing signed by the
Party sought to be charged with such waiver. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by any Party, and no course of
dealing between the Parties, shall constitute a waiver of any such right, power
or remedy. No waiver by a Party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
     (f) Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns and is for the sole benefit of the Parties and their
respective successors and permitted assigns. If the outstanding Common Stock is
converted into or exchanged or substituted for other securities issued by any
other Person, as a condition to the effectiveness of the merger, consolidation,
reclassification, share exchange or other transaction pursuant to which such
conversion, exchange, substitution or other transaction takes place, such other
Person shall automatically become bound hereby with respect to such other
securities constituting Registrable securities and, if requested by the
Shareholders or a permitted transferee, shall further evidence such obligation
by executing and delivering to the Shareholders and such transferee a written
agreement to such effect in form and substance satisfactory to the Shareholders.
Nothing in this Agreement, expressed or implied, is intended to confer upon any
Person other than the Parties or their respective successors and permitted
assigns any rights, benefits, remedies, obligations or liabilities under or by
reason of this Agreement. No assignment of this Agreement or of any rights or
obligations hereunder may be made by any Party (by operation of Law or
otherwise) without the prior written consent of the other Parties (which consent
shall not be unreasonably withheld, conditioned, or delayed), and any attempted
assignment without the required consents shall be void. Notwithstanding the
foregoing, the Shareholders may, after informing the Company in writing, assign
this Agreement, in whole or in part, to any of their Affiliates or limited
partners, but in no event shall any such assignment release the Shareholders
from their obligations hereunder.
     (h) Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is held by a court of competent
jurisdiction to be invalid, void or

18



--------------------------------------------------------------------------------



 



unenforceable, the remaining provisions hereof, or the application of such
provision outside of the jurisdiction of such court or to Persons or
circumstances other than those as to which it has been held invalid, void or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby.
     (i) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to constitute one and the same agreement. In addition to any other lawful
means of execution or delivery, this Agreement may be executed by facsimile
signatures and may be delivered by the exchange of counterparts of signature
pages by means of telecopier transmission.
     (j) Governing Law. This Agreement shall be governed by, and construed in
accordance with the substantive the Laws of the State of New York, regardless of
the Laws that might otherwise govern under applicable principles of conflict of
Laws thereof.
     (k) Specific Performance. Without prejudice to the right of the Parties to
pursue other rights in respect of a breach of obligation hereunder, the Parties
specifically acknowledge that monetary damages may not be an adequate remedy for
violations of this Agreement, and that any Party shall be entitled to equitable
relief, including injunctive relief and specific performance, in addition to any
other remedies at Law or in equity that it may have, to enforce this Agreement
or prevent any violation hereof and, to the extent permitted by applicable Law
and to the extent the party seeking such relief would be entitled on the merits
to obtain such relief, each Party waives any objection to the imposition of such
relief.
     (l) Arbitration.
     (i) Any controversy, claim or dispute arising out of or relating to or in
connection with this Agreement, including a dispute regarding the breach,
termination, enforceability or validity hereof shall be finally resolved by
binding arbitration in London before a panel of three arbitrators. The
arbitration shall be administered by the International Chamber of Commerce (the
“ICC”) under its Rules of Arbitration in effect at the time of the arbitration
(the “Rules”), except as they may be modified herein by agreement of the
Parties. The arbitration shall be conducted and the award shall be issued in the
English language. The Company on the one hand, and the Shareholders, on the
other hand, shall each nominate one arbitrator in accordance with the Rules. The
two party-nominated arbitrators shall nominate a third arbitrator, who shall
chair the arbitral tribunal, within thirty (30) days of the confirmation of the
appointment of the second arbitrator. At the request of any Party, any
arbitrator not timely appointed shall be appointed by the ICC International
Court of Arbitration within thirty (30) days of the date of the request. An
arbitral tribunal constituted in accordance with this Section 11(l) shall be
referred to as a “Tribunal”. The award of the Tribunal shall be final and
binding upon the Parties, and shall not be subject to any appeal or review,
except in accordance with the Rules and the United Nations Convention on the
Recognition and Enforcement of Foreign Arbitral Awards, 1958.
     (ii) Any Party shall have the right to have recourse to and shall be bound
by the Pre-Arbitral Referee Procedure of the ICC in accordance with the Rules
for a Pre-Arbitral Referee Procedure. Without prejudice to such provisional

19



--------------------------------------------------------------------------------



 



remedies as may be available under the Pre-Arbitral Referee Procedure, the
Tribunal shall have full authority to award damages for the failure of any Party
to respect the Tribunal’s orders granting the same relief as the Pre-Arbitral
Referee Procedure.
     (iii) There shall be limited documentary discovery consistent with the
expedited nature of arbitration. The Tribunal shall have the authority to award
any remedy of relief in accordance with the terms of the Agreement and the Law
of the State of New York including, without limitation, provisional or permanent
injunctive relief and specific performance of any obligation created hereunder,
except that the Tribunal shall not be empowered to award indirect,
consequential, punitive, multiple or exemplary damages, and the Parties hereby
waive any right to such damages. Judgment upon the award rendered may be entered
in any court having jurisdiction over any of the Parties or any of their assets.
     (iv) Each of the Parties hereby submits unconditionally to the
non-exclusive jurisdiction of the state and federal courts of the State of New
York for purposes of (i) enforcing the agreement to arbitrate pursuant to this
Section 12(l), (ii) seeking provisional or ancillary remedies and relief in aid
of arbitration and (iii) entry of Judgment upon any arbitral award made pursuant
hereto, and waives any objection to the venue of any proceeding in any such
court or that any such court provides an inconvenient forum and consents to the
service of process upon it in connection with any proceeding instituted under
this Section 11(l) in the same manner as provided for the giving of notice
hereunder.
     (v) Each of the Parties participating in an arbitration pursuant to the
terms of this Agreement shall, subject to the award of the Tribunal, pay an
equal share of the arbitrators’ fees and expenses and the fees and expenses of
the ICC. The Tribunal shall have the power to award recovery of all costs
(including reasonable attorneys’ fees, administrative fees, arbitrators’ fees
and expenses) to the prevailing Party.
     (vi) The Parties hereby agree to exclude the applicability of Part I of the
Arbitration and Conciliation Act, 1996 to arbitration under this Section 11(l).
     (vii) In order to facilitate the comprehensive resolution of related
disputes, all claims between any of the Parties that arise under or in
connection with this Agreement and/or any other Transaction Document may be
brought in a single arbitration. Upon the request of any Party to such
arbitration, the arbitral tribunal for such proceeding shall consolidate any
arbitration proceeding instituted under this Agreement and/or any other
Transaction Document with any other arbitration proceeding instituted under this
Agreement and/or any other Transaction Document, if such tribunal determines
that (i) there are issues of fact or law common to the proceedings so that a
consolidated proceeding would be more efficient than separate proceedings and
(ii) no Party would be unduly prejudiced as a result of such consolidation
through undue delay or otherwise. In the event of different rulings on this
question by the Tribunal constituted

20



--------------------------------------------------------------------------------



 



hereunder and another arbitral tribunal constituted under this Agreement and/or
any other Transaction Document, the ruling of the tribunal constituted first in
time shall control. Such tribunal shall serve as the tribunal for any
consolidated arbitration, unless any Party objects within twenty (20) days of
receipt of the order of consolidation, in which case the ICC International Court
of Arbitration shall select three (3) new arbitrators for the consolidated
arbitration. Any such order of consolidation issued by such tribunal shall be
final and binding upon the parties to the arbitrations. The parties to such
arbitrations waive any right they have to appeal or to seek interpretation,
revision or annulment of such order of consolidation under the Rules or in any
court. The Parties agree that upon receipt of such an order of consolidation,
they will promptly dismiss any arbitration brought under this Section 11(l) or
any other Transaction Document, the subject of which has been consolidated into
another arbitral proceeding under this Section 12(l).
     (m) Interpretation. This Agreement is to be interpreted in accordance with
the following rules of construction:
     (i) All definitions of terms apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.
     (ii) The words “include,” “includes” and “including” are deemed to be
followed by the phrase “without limitation.” The words “herein”, “hereto”,
“hereof’, and “hereunder” and words of similar import refer to this Agreement in
its entirety and are not limited to any part hereof unless the context shall
otherwise require. The word “or” is not exclusive and means “and/or.”
     (iii) All references in this Agreement to Articles, Sections and
subsections are, respectively, references to Articles, Sections and subsections
of this Agreement, unless otherwise specified.
     (iv) All references to any Transaction Document are to such document as
amended, modified or supplemented from time to time in accordance with its
terms. All references to any other agreement or instrument or any requirement of
Law, license or similar item are to it as amended and supplemented from time to
time (and, in the case of a Law, to any corresponding provisions of successor
Laws), unless otherwise specified.
     (v) Any reference in this Agreement to a “day” or number of “days” (without
the explicit qualification “business”) is a reference to a calendar day or
number of calendar days. If any action or notice is to be taken or given on or
by a particular calendar day, and such calendar day is not a business Day, then
such action or notice may be taken or given on the next business Day.
     (vi) In the case of any time, period or date referred to in any provision
of this Agreement, time shall be of the essence.

21



--------------------------------------------------------------------------------



 



     (vii) Any reference in this Agreement to “Rs.” means Rupees, the lawful
currency of India, or its equivalent in any other currency.
     (viii) References to “dollars” or “$” are to U.S. dollars.
     (ix) The Parties and their respective legal counsel have participated in
the drafting of this Agreement, and this Agreement will be construed simply and
according to its fair meaning and without any presumption or prejudice for or
against any Party.
     (x) The table of contents, section headings and bold face type contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.
     (n) Entire Agreement. This Agreement (together with the other Transaction
Documents) constitutes the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Shareholders Agreement has been duly executed
by each of the parties hereto as of the date first written above.

            Mylan Laboratories Inc.
      By:   /s/ Robert J. Coury         Name:   Robert J. Coury        Title:  
Vice Chairman and CEO                  Prasad Nimmagadda
      By:   /s/ Prasad Nimmagadda    

            India Newbridge Investments Limited
      By:   /s/ Jeffrey D. Ekberg         Name:   Jeffrey D. Ekberg       
Title:   Director     

            India Newbridge Coinvestment Limited
      By:   /s/ Jeffrey D. Ekberg         Name:   Jeffrey D. Ekberg       
Title:   Director     

            India Newbridge Partners FDI Limited
      By:   /s/ Jeffrey D. Ekberg         Name:   Jeffrey D. Ekberg       
Title:   Director     

            Maxwell (Mauritius) Pte. Ltd.
      By:   /s/ Tan Suan Swee         Name:   Tan Suan Swee        Title:  
Director     





--------------------------------------------------------------------------------



 



EXHIBIT A                    
Plan of Distribution
                          is registering the shares of common stock covered by
this prospectus for the selling shareholder. As used in this prospectus,
“selling shareholder” includes the donees, transferees, pledgees or others who
may later hold the selling shareholder’s interests. Pursuant to a Shareholders
Agreement, dated as of [first Closing Date],                      agreed to
register the common stock owned by the selling shareholder and to indemnify the
selling shareholder against certain liabilities related to the selling of the
common stock, including liabilities arising under the Securities Act. Under the
Shareholders Agreement,                      also agreed to pay the costs and
fees of registering the shares of common stock; however, the selling shareholder
will pay any brokerage commissions relating to the sale of the shares of common
stock.
     The selling shareholder may sell the common stock being offered hereby in
one or more of the following ways at various times:

  •   directly to investors; or     •   through agents to the public or to
investors.

     The selling shareholder may offer its shares of common stock in one or more
offerings pursuant to one or more prospectus supplements, if required by
applicable law, and any such prospectus supplement will set forth the terms of
the relevant offering to the extent required. To the extent the shares of common
stock offered pursuant to a prospectus supplement remain unsold, the selling
shareholder may offer those shares of common stock on different terms pursuant
to another prospectus supplement.
     The selling shareholder will act independently of                      in
making decisions with respect to the timing, manner and size of each sale. The
selling shareholder may sell the common stock in transactions:

  •   on the New York Stock Exchange or any other national securities exchange
or quotation system on which the common stock may be listed or quoted at the
time of sale;     •   in the over-the-counter market;     •   in transactions
otherwise than on these exchanges or services or in the over-the-counter market;
or     •   through the writing and exercise of options, whether these options
are listed on any options exchange or otherwise.         The securities may be
sold:     •   at fixed prices;

1



--------------------------------------------------------------------------------



 



  •   at market prices prevailing at the time of sale;     •   at prices related
to the prevailing market prices;     •   at varying prices determined at the
time of sale; or     •   at negotiated prices.

     A distribution of the common stock by the selling shareholder may also be
effected through the issuance by the selling shareholder or others of derivative
securities, including without limitation, warrants, exchangeable securities,
forward delivery contracts and the writing of options.
     In addition, the selling shareholder may sell some or all of the shares of
common stock covered by this prospectus through:

  •   a block trade in which a broker-dealer will attempt to sell as agent, but
may position or resell a portion of the block, as principal, in order to
facilitate the transaction;     •   purchases by a broker-dealer, as principal,
and resale by the broker-dealer for its account;     •   ordinary brokerage
transactions and transactions in which a broker solicits purchasers; or     •  
privately negotiated transactions.

     The selling shareholder may also enter into hedging transactions. For
example, the selling shareholder may:

  •   enter into transactions with a broker-dealer or affiliate thereof in
connection with which such broker-dealer or affiliate will engage in short sales
of the common stock pursuant to this prospectus, in which case such
broker-dealer or affiliate may use shares of common stock received from the
selling shareholder to close out its short positions;     •   sell common stock
short itself and redeliver such shares to close out its short positions;     •  
enter into option or other types of transactions that require the selling
shareholder to deliver common stock to a broker-dealer or an affiliate thereof,
who will then resell or transfer the common stock under this prospectus; or    
•   loan or pledge the common stock to a broker-dealer or an affiliate thereof,
who may sell the loaned shares or, in an event of default in the case of a
pledge, sell the pledged shares pursuant to this prospectus.

     In addition,                      may enter into derivative or hedging
transactions with third parties, or sell securities not covered by this
prospectus to third parties in privately negotiated

2



--------------------------------------------------------------------------------



 



transactions. In connection with such a transaction, the third parties may sell
securities covered by and pursuant to this prospectus and an applicable
prospectus supplement. If so, the third party may use securities borrowed from
                     or others to settle such sales and may use securities
received from                      to close out any related short positions.
                     may also loan or pledge securities covered by this
prospectus and an applicable prospectus supplement to third parties, who may
sell the loaned securities or, in an event of default in the case of a pledge,
sell the pledged securities pursuant to this prospectus and the applicable
prospectus supplement.
     The applicable prospectus supplement will set forth the terms of the
offering of the common stock covered by this prospectus, including:

  •   the name or names of any dealers or agents and the amounts of securities
purchased by each of them, if any; and     •   the public offering price of the
common stock and the proceeds to the selling shareholder and any discounts,
commissions or concessions or other items constituting compensation allowed,
reallowed or paid to dealers or agents, if any.

     Any public offering price and any discounts, commissions, concessions or
other items constituting compensation allowed or reallowed or paid to dealers or
agents may be changed from time to time.
     The selling shareholder may negotiate and pay broker-dealers’ commissions,
discounts or concessions for their services. Broker-dealers engaged by the
selling shareholder may allow other broker-dealers to participate in resales.
The selling shareholder and any broker-dealers involved in the sale or resale of
the common stock may qualify as “underwriters” within the meaning of
Section 2(a)(11) of the Securities Act. In addition, the broker-dealers’
commissions, discounts or concessions may qualify as underwriters’ compensation
under the Securities Act. If the selling shareholder qualifies as an
“underwriter,” it will be subject to the prospectus delivery requirements of
Section 5(b)(2) of the Securities Act.
     In addition to selling its common stock under this prospectus, the selling
shareholder may:

  •   agree to indemnify any broker-dealer or agent against certain liabilities
related to the selling of the common stock, including liabilities arising under
the Securities Act;     •   transfer its common stock in other ways not
involving market makers or established trading markets, including directly by
gift, distribution, or other transfer;     •   sell its common stock under
Rule 144 of the Securities Act rather than under this prospectus, if the
transaction meets the requirements of Rule 144; or     •   sell its common stock
by any other legally available means.

3